DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the objection of claim 1, Examiner withdraws said objection due to proper amendment.
With respect to the drawing objection, Examiner withdraws said objection due to the cancellation of claim 4.
With respect to the rejection of claim 13 under 35 USC 103, Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant argues, see page 6, paragraph 3:
As an initial matter, while the Examiner refers to FIG. 3 of f [0017] of Monsalve Carcelen as disclosing the recited outer surface of a cover, the Office Action does not specify which exact element of Monsalve Carcelen is being considered as constituting the recited cover.
In any event, Monsalve Carcelen describes that “FIG. 3a is a perspective image of the flush-mounted low-profile resonant hole antenna-system of the invention.” (See Monsalve Carcelen [0017].) More particularly, Monsalve Carcelen describes that the antenna system comprises a radiating element 2 which “is a laminar body and [which] is Monsalve Carcelen [0029], [0032]; see also FIGS. 5, 6.) Thus, in the Monsalve Carcelen the radiating element of an antenna is mounted flush to the conductive surface 1. In fact, Monsalve Carcelen does not disclose or suggest any cover at all, let alone a cover transparent to radio waves, as recited in claim 1. (See also Monsalve Carcelen [0049]; see also FIGS. 4a - 4j, 7a - 7c (all illustrating the radiating element 2 being flush with the conductive surface, without any cover plate).) Monsalve Carcelen, therefore, fails to cure the deficiencies of Lewis and Scimone. Accordingly, reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 1 are respectfully requested.
Examiner respectfully disagrees. It appears Applicant argues against the references individually. The cover Applicant argues Monsalve Carcelen does not explicitly teach is already taught at least by Lewis Fig. 1, paragraph [0058] radome 32, as explained in the previous Office Action (see page 4, rejection of claim 1). 
Monsalve Carcelen teaches a flush-mounted resonant antenna system wherein Fig. 3a and paragraph [0017] teach the antenna system 4 is flush to the surface 1. Monsalve Carcelen further teaches that the motivation or the advantage of the flush-mount is to improve the aerodynamic performance of the aircrafts and the performance of the antennas therein, and also to avoid the potential damages on the antenna (paragraph [0003]). Therefore it would have been obvious to one having ordinary skill in the art to modify the teaching of Lewis to install the antenna system under the surface of the aircraft and make the cover flush to the surface as taught by Fig. 3 of Monsalve Carcelen.
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2018/0351243 A1) in view of Scimone (US 2017/0050717 A1) and Monsalve Carcelen (US 2012/0038525 A1).
Regarding claim 1, Lewis teaches an antenna assembly for an aircraft, comprising: 
an antenna element (Fig. 1, Antenna 26); 
a cover transparent to radio waves (Fig. 1, 32, [0058] radome 32; Fig. 2, RF window 28, [0047]); and 
a structural element (Fig. 6, 20, [0043] radome assembly 20), 
wherein an opening closed by the cover, is formed in the outer skin (Fig. 6, opening on 14, [0041] fuselage 14), and wherein the antenna element is arranged in the region of the opening (Fig. 6, antenna 26).
However, Lewis does not explicitly teach an assembly for an aircraft, comprising:

an assembly of interconnected elongate longitudinal and transverse reinforcing elements; and 
an outer skin arranged on one side of the assembly and secured on the longitudinal and transverse reinforcing elements, wherein a surface of the outer skin facing away from said longitudinal and transverse elements forms an outer surface of the structural section; and
a structural element, wherein an opening has a gap in at least one of the longitudinal reinforcing elements and/or at least one of the transverse reinforcing elements in the region of the opening, in which the structural element is arranged and which divides the respective longitudinal or transverse reinforcing element into two sections on opposite sides of the gap, 
wherein the two sections are connected to the structural element in such a way that tensile and compressive forces acting in the longitudinal direction of the respective longitudinal or transverse reinforcing element, shear forces acting in the transverse direction and torsional forces acting around the longitudinal axis are transmitted between the two sections by the structural element, and/or wherein the outer skin is connected to the structural element in such a way that shear forces acting in the outer skin are transmitted between opposite sides of the opening by the structural element, and 
wherein the antenna element is arranged on the opposite side of the outer skin from the outer surface, and 
wherein an outer surface of the cover is flush with the outer surface of the outer skin.
Scimone teaches an assembly for an aircraft, comprising:
Fig. 3, [0010]), comprising: 
an assembly of interconnected elongate longitudinal and transverse reinforcing elements (Fig. 3, 14, 22, 20; [0026] stringers 20, ribs 22); and 
an outer skin (Fig. 3, [0025] outer skin 12) arranged on one side of the assembly and secured on the longitudinal and transverse reinforcing elements, wherein a surface of the outer skin facing away from said longitudinal and transverse elements forms an outer surface of the structural section (Fig. 3, 12, 20, 22); and
a structural element, wherein an opening has a gap in at least one of the longitudinal reinforcing elements and/or at least one of the transverse reinforcing elements in the region of the opening, in which the structural element is arranged ([0027], Fig. 2, port 18, Fig. 3, [0030], receptacle 100) and which divides the respective longitudinal or transverse reinforcing element into two sections on opposite sides of the gap (Fig. 3, 21, 28), 
wherein the two sections are connected to the structural element in such a way that tensile and compressive forces acting in the longitudinal direction of the respective longitudinal or transverse reinforcing element, shear forces acting in the transverse direction and torsional forces acting around the longitudinal axis are transmitted between the two sections by the structural element, and/or wherein the outer skin is connected to the structural element in such a way that shear forces acting in the outer skin are transmitted between opposite sides of the opening by the structural element ([0031] the receptacle 100 is load bearing so as to restore at least a portion of the structural strength lost due to discontinuity), and 
wherein the receptacle is arranged on the opposite side of the outer skin from the outer surface (Fig. 3, 100, 12).
Scimone [0002] payloads, sensor, etc. for access to external environment) so that the antenna unit can be aerodynamically further blended with outer skin of the fuselage (Lewis [0043]; [0058] aerodynamic fairing; [0059] tuning the radome configuration by varying its shape, profile; Scimone [0080] cover does not limit drag or other aerodynamic forces). 
However, Lewis in view of Scimone does not explicitly teaches an assembly, wherein the cover is plate-shaped and/or wherein an outer surface of the cover is flush with the outer surface of the outer skin.
Monsalve Carcelen teaches an assembly, wherein the cover is plate-shaped and/or wherein an outer surface of the cover is flush with the outer surface of the outer skin (Fig. 3, [0017]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Monsalve Carcelen to the teachings of Lewis in view of Scimone in order to improve the aerodynamic performance of the aircraft (Monsalve Carcelen [0003]).
Regarding claim 2, all the limitations of claim 1 are taught by Lewis in view of Scimone and Monsalve Carcelen.
Lewis further teaches an assembly, wherein the cover is formed by the structural element (Fig. 6, 20, [0043] radome assembly 20).
Regarding claim 3, all the limitations of claim 2 are taught by Lewis in view of Scimone and Monsalve Carcelen.
Lewis further teaches an assembly, wherein the structural element is plate-shaped (Fig. 6, [0087] plate of the frame 30).
Regarding claim 10, all the limitations of claim 1 are taught by Lewis in view of Scimone and Monsalve Carcelen.
Lewis further teaches an assembly, wherein the cover comprises a glass-, quartz-, ceramic- or aramid-fibre-reinforced composite material ([0058], [0059]).
Regarding claim 12, all the limitations of claim 1 are taught by Lewis in view of Scimone and Monsalve Carcelen.
Lewis further teaches an assembly, further comprising at least one terminal connected electrically to the antenna element for electrical connection to an external unit and/or has at least one cable lead through opening (Fig. 6, connection between 26 and 24). 
Regarding claim 13, all the limitations of claim 1 are taught by Lewis in view of Scimone and Monsalve Carcelen.
Monsalve Carcelen further teaches an assembly, wherein a cover is plate-shaped (Fig. 5a,  [0032], [0033] dielectric carrier 8 covers the recess 4. It would be one of the various forms of plate as shown in Figs. 3-4).
Regarding claim 14, all the limitations of claim 1 are taught by Lewis in view of Scimone and Monsalve Carcelen.
[0045], [0046] satellite communication).
Regarding claim 15, all the limitations of claim 1 are taught by Lewis in view of Scimone and Monsalve Carcelen.
Scimone further teaches a structure, wherein the structure has a multiplicity of longitudinal and transverse reinforcing elements and an outer skin and wherein the structural section is part of the structure (Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844